Citation Nr: 0012834	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  96-21 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1956.  He apparently was in the National Guard from 
October 1956 to November 1957.  He was in a reserve duty 
status on December 11, 1960.  Active duty or active duty 
training is shown in July 1960, July and August 1961, and 
August 1962.  He is shown to have been in the National Guard 
from January 1960 to January 1963.  He had also been in the 
National Guard from August to October 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 1994, the RO denied 
service connection for residuals of a chest contusion and for 
residuals of a back injury.  The veteran perfected an appeal 
with the denial of service connection for the residuals of a 
back injury.  

The issue on appeal was originally before the Board in 
September 1998, when it was determined the RO had incorrectly 
adjudicated the issue on appeal as if it were a new claim.  
The Board pointed out the issue on appeal had originally been 
denied by the Board in May 1994 and remanded the issue to the 
RO to adjudicate the claim on the basis of attempting to 
reopen a prior final decision.  The RO has complied with the 
Board's remand instructions and the issue has been returned 
to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for residuals of a back injury was denied by a final Board 
decision dated in May 1994.

2.  The evidence submitted since the May 1994 Board 
determination bears directly and substantially upon the issue 
at hand and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.

3.  The claim of entitlement to service connection for 
residuals of a back injury is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

4.  The preponderance of the credible and probative evidence 
shows that the veteran's current back disability is unrelated 
to any back injury during service.   


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1994 decision wherein 
the Board denied the claim of entitlement to service 
connection for residuals of a back injury is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. § 7104(b) (West 1988 & Supp. IV).

2.  The claim for service connection for residuals of a back 
injury is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Residuals of a back injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(24), 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the May 1994 Board 
decision denying service connection for residuals of a back 
injury will be set out below.  

The service medical records from the veteran's period of 
active duty reflect were no complaints, findings or diagnoses 
of any back disorders.   

The veteran was hospitalized from May to July of 1957.  These 
records do not evidence a back injury.  

A letter dated in April 1983 from R.L.F., M.D., notes that 
the veteran complained of pain in the lumbar spine and down 
into the buttocks.  The veteran dated the onset of pain to an 
accident which occurred on April 21, 1977, when a torque 
wrench he was using broke and he fell onto his back.  The 
diagnosis was osteoarthritis of the lumbar spine.  

By letter dated in July 1983, D.C.L., Jr., M.D., reported he 
had examined the veteran the same month.  It was noted that 
the veteran injured his back on the job in April 1977, when 
he was pulling on a torque wrench that broke and he fell on 
his back.  In regard to his past medical history, it was 
noted the veteran injured his ribs in 1981 and was not fully 
recovered at the time of the examination.  In 1968 or 1969, 
he had sustained an industrial injury to the back.  He 
reported having received medical care, with full recovery.  
In 1977, he injured his back throwing 50 pound sacks into a 
furnace.  In September 1978, he again re-injured his back at 
work.  The pertinent impression was lumbosacral spine with 
evidence of lumbar sprain and rather marked spondylitis at 
multiple levels.  

In a December 1983 report of an independent medical 
examination, S.K.H., M.D., noted that the veteran was injured 
in October 1981 when he slipped on some wet stairs and landed 
on his right rib cage.  It was reported that since the 
accident, the veteran had continuing low back pain which had 
been present from a prior injury.  Regarding the veteran's 
past medical history, it was noted that he had injured his 
back, right shoulder, elbow and knee in April 1977.  The 
veteran reportedly had re-injured his back in 1978.  He 
denied any other injuries.  It was noted that he retrieved 
his historical data from a notebook which he kept over the 
years.  The pertinent impressions were very mild spurring in 
the mid thoracic spine as well as mild hypertrophic changes 
at the L3-L4 and L2-L3 levels.  Mild osteoarthritic changes 
were also present at the L5-S1 level.  No other major 
abnormalities were noted.  The lumbosacral spine had a good 
range of motion.  

The report of an April 1984 CT scan examination of the 
lumbosacral spine includes impressions of mild diffuse 
bulging of the disc at L3-4, mild degenerative changes at L3-
4 and L4-5, and mild to moderate congenital spinal stenosis.  

In an Attending Physicians Statement of Disability associated 
with the claims files in April 1985 it was noted on the form 
the veteran was last seen in February 1985.  The diagnosis 
was degenerative arthritic changes with subjective symptoms 
of severe pain from the neck to legs.  Objective findings 
were sclerosis of both sacroiliac joints and osteoarthritic 
spurs.  Reportedly, the symptoms or accident occurred on 
April 21, 1977.   

The report of a July 1985 VA orthopedic examination reflects 
that the veteran was complaining of pain in the lower lumbar 
spine area, with pain radiating down both gluteal areas.  He 
was also complaining of pain in the cervical spine and in the 
neck.  He reported that he fell at work in 1977 and had 
received Workers' Compensation for the injury.  The diagnosis 
was ruptured lumbar disc L2-L3, L3-L4, L4-L5 as shown on X-
ray.  

A report from a private physician, dated in August 1985, 
shows that electromyography (EMG) and nerve conduction 
studies revealed L4-5 radiculitis.  

A report from G.A.H., M.D., dated in October 1985,indicates 
that dr. H. first saw the veteran in February 1985 when he 
was complaining of severe back pain which radiated down to 
the left hip.  The history of the veteran's back problem was 
noted to date back to April 21, 1977, when he injured his 
back secondary to a fall from a furnace.  The pertinent 
diagnoses were mild degenerative disk disease of L3-4 with 
degenerative changes at L3-4 and L4-5, and moderate 
congenital spinal stenosis.  

Service personnel records dated in 1961 were associated with 
the claims files in September 1990.  A statement from the 
veteran dated in February 1961 indicates that in December 
1961, he was learning to drive an A.I.V. M-75 when he was 
involved in an accident.  He sought treatment from an Air 
Force doctor who found a contusion of the chest.  The veteran 
reported that he was treated and released to return to his 
company.  A statement dated in February 1991 from the 
veteran's company commander shows that the veteran was 
injured on December 11, 1960.  It was reported that he was 
authorized to receive care at an Air Force hospital and that 
a treating physician reported the presence of contusions to 
the chest.  It was also reported the veteran received heat 
treatments and was returned to his unit the same day.  A line 
of duty determination dated in February 1961 found that the 
veteran sustained a contusion to the chest in December 1960 
while driving an A.I.V. M-75 and that the accident occurred 
in the line of duty.  

The veteran's original claim of entitlement to service 
connection for residuals of a back injury was received at the 
RO in September 1990.  In November 1990, the RO denied, in 
pertinent part, service connection for residuals of a back 
injury.  The veteran subsequently perfected an appeal with 
this rating decision.  

There is evidence of record showing that the veteran's 
National Guard medical records were missing and presumed 
destroyed in a fire at the National Personnel Records Center 
in 1973.  The RO attempted to obtain reconstructed reserve 
medical records without success.  

On a Reconsideration Disability Report from the Social 
Security Administration completed by the veteran in March 
1993, he reported that he injured his chest and back while 
serving in the California National Guard.  

By a decision dated May 3, 1994, the Board denied, in 
pertinent part, service connection for residuals of an injury 
to the back.  The Board found that a back disability was not 
shown to have been present during military service and was 
first manifested in 1977, many years after the claimed 
in-service injury.  The Board further found that no medical 
evidence had been presented showing a relationship between 
the veteran's current back disorder and his military service.  

The evidence added to the record subsequent to the Board's 
May 1994 decision is set out below.  

Additional records from the veteran's National Guard service 
were submitted.  The evidence submitted that is not 
duplicative of evidence of record in May 1994 consists of 
copies of miliary identification cards.  Medical records from 
the veteran's period of service with the National Guard show 
that an X-ray conducted in February 1961 was interpreted as 
revealing an essentially normal lumbar spine.  A separate 
clinical record dated in February 1961 includes the notation 
that the veteran injured his back in December of 1960.  

The report of a private CT scan conducted in April 1995 
includes an impression of advanced degenerative changes in 
the left facet joint at level C3-4, resulting in moderate 
narrowing of the left neural foramen at that level.  The 
changes were probably secondary to previous trauma at that 
level.  

A lay statement from the veteran's brother, dated in August 
1998, indicates that in December 1960 the brother was 
assigned to the same National Guard unit as the veteran and 
that brother learned that the veteran was in an armored 
personnel carrier accident the day it happened in December 
1960.  It was further noted that the veteran was treated for 
a back injury for approximately three months at Norton Air 
Force Base.  

In a lay statement dated in July 1998, S.J.D. reported he was 
a member of the veteran's National Guard unit and remembered 
that the veteran injured his back during a training exercise 
in 1960.  

Additional VA outpatient treatment received subsequent to the 
May 1994 Board decision reflect that in October 1995, the 
veteran sought treatment for pain in his neck and upper and 
lower back.  It was reported there was documentation from 
February 1961 and March 1961 showing chest contusions and low 
back pain while in the service.  It was further noted that a 
CT scan of the lumbosacral spine was positive for 
degenerative disk disease and spinal stenosis and this fact 
along with complaints of increasing back and neck pain "may 
be related to the old injuries in 1960...."  The assessment 
was low back pain/neck pain "possibly related to old trauma 
in 1961 to the back."  

A private treatment record dated in May 1999 reveals that the 
veteran sought treatment for neck pain.  Past medical history 
included a notation of lumbar disk problems.  The impression 
was resolved neck pain of an unclear etiology.  

A statement dated in February 1999 from A.G., M.D. includes 
the notation that the veteran claimed he had back pain since 
February 1961.  Dr. G. noted that the veteran's military 
records show an initial injury and opined the veteran's 
present back pain "may be related to the initial injury."  

In September 1999, C.S., M.D., reported that he examined the 
veteran, apparently in 1999, for low back pain, which was 
noted to have started after a military accident in 1960.  It 
was reported the veteran's pain was so severe he was 
sometimes unable to walk and used a cane.  Physical 
examination revealed tenderness and spasms in the lumbosacral 
area.  

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability that is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
active military, naval or air service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991);  38 C.F.R. § 3.303 (1999).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(24); see also 38 C.F.R. § 
3.6(a) (1999) (implementing statute).  Active duty for 
training includes full-time duty performed by members of the 
National Guard of any State. 38 C.F.R. § 3.6(c)(3) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 of this part.  38 C.F.R. § 3.104(a) (1999).  The 
claim will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991) (formerly 38 U.S.C. §  4005); 38 C.F.R. § 19.153 
(1978) § 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court")"  
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

Analysis 

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.


As the veteran did not appeal the Board's May 1994 decision 
denying service connection for residuals of injury to the 
back, that determination became final. 38 U.S.C.A. § 7104(b) 
(West 1988 & Supp. IV).  The Board found that a back 
disability was not shown to have been present during military 
service and was first manifested in 1977, many years after 
service.  The Board further found that no medical evidence 
had been presented showing a relationship between the 
appellant's current back disability and his military service.  

After reviewing the evidence received since the last final 
decision, the Board finds that there is new and material 
evidence sufficient to reopen the claim.  A VA outpatient 
treatment record dated in October 1995 includes the notation 
that the veteran's back and neck pain may be related to old 
injuries in 1960.  The assessment included in this record was 
low back/neck pain possibly related to old trauma in 1961 to 
the back.  In addition, a February 1999 statement from Dr. 
G., includes the notation that the veteran's military records 
reveal an initial in-service injury.  Dr. G. opined that the 
veteran's present back pain may be related to his initial 
injury.  This evidence is new as it was not of record at the 
time of the May 1994 Board decision.  The evidence is also 
material as it suggests a relationship between the veteran's 
in-service back injury and his current back disorder.  As 
noted previously, the Board denied the veteran's claim, in 
part, as there was no medical evidence of record showing a 
relationship between the veteran's current back disorder and 
active duty.  The October 1995 VA outpatient treatment record 
and the February 1999 statement from Dr. G. provide evidence 
of such a relationship.  The Board finds the evidence, which 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of this claim.  

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly; if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled. Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
residuals of a back injury, the first element has been met.  
Accordingly, the Board's analysis must proceed to a 
determination of whether the appellant's reopened claim is 
well grounded; and if so, to an evaluation of the claim on 
the merits.


Whether the claim of entitlement to service connection for 
residuals of a back injury is well-grounded

Associated with the claims files are service medical records 
showing the veteran was involved in an accident in December 
1960.  A Line of Duty determination dated in February 1960 
noted that the veteran had a contusion to the chest as a 
result of a motor vehicle accident in line of duty.  The 
records reveal that the veteran complained at the time of the 
accident of an injury to his chest and back.  He has alleged 
in numerous statements that he injured his back at the time 
of the accident.  Medical records dated within two months of 
the accident include notations of complaints of back pain and 
an assessment of chronic lumbosacral strain.  Lay statements 
from fellow servicemen attest to the fact the veteran injured 
his back in December 1960.  Based on the above, and keeping 
in mind that the veteran's allegations are presumed true for 
the purposes of determining if a well-grounded claim has been 
submitted, King v. Brown, 5 Vet. App. 19, 21 (1993), the 
Board finds for the purposes of determining if a well-
grounded claim has been submitted, that there is evidence of 
record of an in-service injury to the veteran's back.  

There is competent evidence of record of the current 
existence of residuals of a back injury.  Associated with the 
claims files are numerous private and VA clinical records as 
well as a report of a VA examination showing that the veteran 
has current residuals of a back injury.  Thus the Board finds 
there is competent evidence of the current existence of 
residuals of a back injury.  

There is competent medical evidence tending to link a current 
back disability to the in-service injury.  As noted above, 
the VA outpatient treatment record dated in October 1995 
includes the notation that the veteran's back and neck pain 
may be related to old injuries in 1960.  The assessment 
included in this record was low back/neck pain "possibly 
related" to old trauma in 1961 to the back.  This opinion is 
supported by references to clinical data.  In addition, a 
February 1999 statement from Dr. G. notes that the veteran's 
military records reveal an initial in-service injury and that 
a present back disorder "may be" related to the initial 
injury.  While the Court has held that a doctor's opinion 
expressed in terms of "may" was too speculative on its own 
to establish a well-grounded claim, in the same decision, the 
court found that two speculative opinions, one slightly more 
probative than the other, may combine to minimally well 
ground a claim as they are not cumulative.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  The court has also held 
that medical evidence expressed in terms of "possible" was 
sufficient for a well grounded claim.  See Lathan v. Brown, 7 
Vet. App. 359, 366 (1995).  The Court has recognized that the 
determination, of what is a speculative opinion, is fact 
specific.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Based on the opinion included in the October 1994 VA 
outpatient treatment record which found the veteran's low 
back pain was possibly related to old trauma along with the 
somewhat cumulative opinion included in the February 1999 
statement from Dr. G., the Board finds the claim of 
entitlement to service connection for residuals of a back 
injury to be well-grounded.  

As noted earlier, the Court announced a three-step test with 
respect to new and material cases.  Under the Elkins test, VA 
must first determine whether the veteran has submitted new 
and material evidence under 38 C.F.R. § 3.156 to reopen the 
claim; and if so, VA must determine whether the claim is well 
grounded based on a review of all the evidence of record; and 
lastly; if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled. Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

As the Board has determined that new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for residuals of a back injury, and that 
the claim of service connection for residuals of a back 
injury is well grounded, the first two elements have been 
met.  Accordingly, the Board's analysis must proceed to an 
evaluation of the merits of the claim of entitlement to 
service connection for residuals of a back injury.


Entitlement to service connection for residuals of a back 
injury.  

The Board finds that the preponderance of the probative and 
credible evidence is against the claim of entitlement to 
service connection for residuals of a back injury.  While 
there are two pieces of evidence discussed above which 
minimally link residuals of a back injury to active duty, the 
majority of the evidence of record demonstrates that the 
veteran's current back symptomatology was caused by a post-
service industrial accident in April 1977.  

It is consistently noted in the medical evidence of record 
dated from April 1983 to October 1985 that the veteran 
reported the onset of his back pain following the April 1977 
industrial accident.  None of these medical records indicates 
in any way that the veteran injured his back in December 
1960.  In fact, the report of the independent medical 
examination conducted by S.K.H., M.D., references the fact 
the veteran denied an injury to his back prior to April 1977 
and such information supplied by the veteran was based on a 
notebook the veteran kept over the years.  It was not until 
two and one half years after the veteran filed his original 
claim in September 1990 that there was any post-service 
medical evidence of record referencing an in-service back 
injury.  This was included in a Social Security 
Administration record which the veteran completed himself.  

The veteran is a lay person.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran is competent however, to report 
on observable symptomatology.  see Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994) (lay testimony is competent only 
when it regards features or symptoms of injury or illness).  
Thus, the veteran is competent to report the date of onset of 
his back pain, but as noted above, prior to his submission of 
his original claim, he consistently reported that his back 
disorder began after an industrial accident in April 1977.  
After the VA claim was filed, post-service medical evidence 
was submitted indicating that the veteran attributed the 
inception of his back pain to the 1960 accident.  However, 
the Board finds more credible and more probative the 
veteran's report of the onset of back symptoms reflected in 
the medical evidence created from April 1983 to October 1985, 
prior to the submission of his original claim for 
compensation.  

The Board has also places very limited probative value on the 
medical opinions linking the veteran's current back disorder 
to an in-service injury in 1960, as these opinions did not 
address the presence of the well documented April 1977 
industrial accident.  An assessment based on an inaccurate 
history supplied by the veteran is of no probative value.  
See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also 
Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) (finding 
that presumption of credibility of evidence did not arise as 
to medical opinion that veteran's disability was incurred in 
service because it was based on an inaccurate history, one 
which failed to acknowledge an injury well-documented in 
record, and hence holding such evidence not "material"); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that 
presumption of credibility did not arise because physician's 
opinion was based upon "an inaccurate factual premise" and 
thus had "no probative value" since it relied upon veteran's 
"account of his medical history and service background).  
There is no indication the medical professionals who 
promulgated the October 1995 or the February 1999 opinions 
had access to and reviewed the veteran's claims file or that 
they had any knowledge of the April 1977 industrial accident 
when formulating their opinions.  Accordingly, the Board 
finds that their opinions were based on inaccurate history, 
one which failed to acknowledge an injury well-documented in 
the record.  

The Board notes the notation in the September 1999 record 
from C. S., M.D., that the veteran had low back pain which 
started after a military accident in 1960.  The Board finds 
such evidence to not be probative of the issue on appeal.  
The Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

In view of the little probative value accorded the opinions 
included in the October 1995 and February 1999 medical 
records due to an inaccurate history supplied by the veteran, 
compared with the competent medical evidence of record 
documenting the industrial accident in April 1977, the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for residuals of a 
back injury.  




ORDER


The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of a back injury, the appeal is granted to this 
extent.  

The claim of entitlement to service connection for residuals 
of a back injury is well grounded.  

Entitlement to service connection for residuals of a back 
injury is denied.  


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

